AO 245B (Rev. AO ll/16-CAN 05/17) Judgment in Criminal Case

UNITED STATES DISTRICT CoURT
Northern District of California

UNITED STATES OF AMERICA
V.
Gilberto Moreno Valdez

THE DEFENDANT:

(X) pleaded guilty to count(s): One § l) of the Indictment

\/\./\/V\/\_/

JUDGMENT IN A CRIMINAL CASE

USDC Case Number: 5:17-cr-0044l-BLF-l
BOP Case Number; DCAN517crOO44lBLFl
USM Number:

Defendant’s Attorney: Varell Fuller

( ) pleaded nolo contendere to count(s): Which Was accepted by the court.

( ) was found guilty on count(s): after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 

Title & Section Nature of Offense

Offense Ended Count

 

8 U.S.C.§l326

Illegal Re-Entry Following Deportation

ll/2/2012 l

 

 

 

 

 

 

 

 

The defendant is sentenced as provided in pages 2 through L of this judgment The sentence is imposed pursuant to the Sentencing

Reform Act of 1984.

( ) The defendant has been found not guilty on count(s):

( ) Count(s) dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States attorney for this district Within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are hilly paid. if ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

December 4, 2018

 

Date of Imposition of Judgment;

f{§z§'/f§/:Q#W fir/eci :j::“*
Bignawre"§}ju ge

The Honorable Beth Labson Freeman
United States District Judge

 

Name & Title of Judge

:§1\521?;,: §§ i`;"‘”§§"`f%“;
§

Date

AO 245B (Rev. AO 11/!6-CAN 05/17) Judgment in Criminal Case
DEFENDANT: Gilberto Moreno Valdez ` Judgment - Page 2 of 4
CASE NUMBER: 5:17-cr-OO44l-BLF-l

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of: Time
Served. v

The appearance bond is hereby exonerated, or upon surrender of the defendant as noted beloW. Any cash bail plus interest shall be
returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk's Office.

( ) The Court makes the following recommendations to the Bureau of Prisons:

( ) The defendant is remanded to the custody of the United States Marshal.
( ) The defendant shall surrender to the United States Marshal for this district:

( ) at on (no later than 2:00 pm).
( ) as notified by the United States Marshal. ,
( ) The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

( ) at on (no later than 2:00 pm).
( ) as notified by the United States Marshal.
( ) as notified by the Probation or Pretrial Services Office.

RETURN

l have executed this judgment as follows:

Defendant delivered on to at

, with a certified copy of this judgment

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

AO 245B (Rev. AO 11/16-CAN 05/17) Judgment in Criminal Case
DEFENDANT: Gilberto Moreno Valdez 7 7 7 7 Judgment - Page 73 of 4
CASE NUMBER: 5:17-cr-00441-BLF-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments

Assessment ' Fine Restitution
TOTALS $ 100.00 $ $
( ) The determination of restitution is deferred until. An Amended Jua’gment in a Criminal Case (AO 245C) will be
entered after such determination
( ) The defendant must make restitution (including community restitution) to the following payees in the amount listed
below. ~

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all
nonfederal victims must be paid before the United States is paid.

Name of Pa ee Total Loss* Restitution Ordered Prio or Percen e

 

$ 0.00 ' $ 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in
full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options
on Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

( ) The court determined that the defendant does not have the ability to pay interest and it is ordered that:

( ) the interest requirement is waived for the.

( ) the interest requirement is waived for the is modified as follows:

/\/\
W\/

 

* Findings for the total amount of losses are required under Chapters 109A, 110, 110Aj and 113A of Title 18 for offenses committed on or after September 13, 1994, but
before April 23, 1996. .

AO 245B (Rev. AO ll/lG-CAN 05/17) Judgment in Criminal Case 7
DEFENDANT: Gilberto Moreno Valdez ' Judgment - Page 4 of 4
CASE NUMBER: 51 17-cr-00441-BLF~1

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows*:

A X Lump sum payment of 100.00 due immediately, balance due

( ) not later than , or

( ) in accordance with ( ) C, ( )D, or ( ) E, and/or ( ) F (below), or

( ) Payment to begin immediately (may be combined with ( ) C, ( ) D, or ( ) F (below), or

C ( ) Payment in equal (e.g., weekly, monthly, quarterly) installments of over a period of (e.g., months or years), to commence
(e.g., 30 or 60 days) after the date of this judgment; or _ l

D ( ) of over a period of (e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a term
of supervision; or

E ( ) Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F ( ) Special instructions regarding the payment of criminal monetary penalties:
When incarcerated, payment of criminal monetary penalties are due during imprisonment at the rate of not less
than $25 per quarter and payment shall be through the Bureau of Prisons Inmate Financial Responsibility
Program. Criminal monetary payments shall be made to the Clerk of U.S. District Court, 450 Golden Gate Ave.,
Box 36060, San Francisco, CA 94102.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment payment of criminal monetary penalties is
due during imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

( ) Joint and Several

 

Case Number Total Amount Joint and Several Corresponding Payee,
Defendant and Co-Defendant Names Amount if appropriate
(including defendant number)

 

 

 

 

 

 

 

 

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):
The defendant shall forfeit the defendant’s interest in the following property to the United States:

The Court gives notice that this case involves other defendants who may be held jointly and severally liable for payment of all
or part of the restitution ordered herein and may order such payment in the future, but such future orders do not affect the
defendant’s responsibility for the full amount of the restitution ordered.

AA/\/\

 

* Payments shall be applied in the following order: (1) assessment (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest7 (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.

